Citation Nr: 0713756	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for plantar warts of 
the right foot, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
fractured left fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1977. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2002, the veteran testified before a Hearing Officer 
at the RO.  In November 2003, a hearing at the RO was held 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In June 2004, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's plantar warts of the right foot have are 
manifested by pain with weight bearing productive of a 
moderately severe foot disability.  

2.  The most probative evidence of record establishes that 
the veteran has no current residuals of a fracture of the 
left fibula.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
plantar warts of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, 4.118, Diagnostic Codes 5284, 7819 (2001) and (2006). 

2.  The criteria for a compensable rating for residuals of a 
fractured left fibula have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Diagnostic Code 
5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a July 2006 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate the critical elements of his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional evidence he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that the July 2006 letter referenced above 
was not issued to the veteran prior to the initial decision 
on his claim.  While the file does contain a prior 
notification letter, the date of that letter is unclear.  The 
veteran's claims file was damaged in Hurricane Katrina, and 
many of the records dated prior to August 2005 are 
photocopies of the salvaged documents.  Thus, while the 
veteran received an earlier VCAA notification, it is not 
clear whether that notice predated the initial decision on 
his claim.  Even assuming arguendo that adequate notice was 
not provided to the veteran prior to the initial decision on 
his claim, however, the Board finds that there is no 
indication of prejudice.  After providing the veteran with 
the thorough July 2006 notification letter discussed above, 
the RO reconsidered his claim in full, as shown by the 
November 2006 Supplemental Statement of the Case.  Thus, the 
Board finds that the veteran has not been prejudiced.  He has 
not argued otherwise.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dunlap v. Nicholson, Vet. App. No. 
03-0320 (March, 23, 2007) (With respect to notice errors, the 
burden is generally on the claimant to assert with 
specificity how she or he was prejudiced by any notification 
error).  For the reasons discussed above, the Board finds 
that VA has fulfilled its notification duties to the veteran.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's service medical records are on file, as are all 
post-service clinical records identified by the veteran, as 
well as records from the Social Security Administration.  
There is no indication of outstanding, available records and 
the veteran has not contended otherwise.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
The RO has also obtained VA medical examinations in 
connection with the veteran's claims.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that this evidence 
provides the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Another examination is not 
necessary.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
duties to the veteran.  A remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary.

Background

In pertinent part, the veteran's service medical records show 
that in April 1976, he had a plantar wart removed from his 
right foot.  In July 1977, he sustained a fracture of the 
left proximal fibula.  

In May 1978, following his separation from service, the 
veteran submitted an original application for VA compensation 
benefits.  

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in July 1978.  The examiner noted that 
the veteran had sustained a simple fracture of the left lower 
fibula during service.  His foot was thereafter casted and 
healed after six weeks.  The veteran indicated that he had no 
orthopedic complaints other than slight pain in the area of 
the left ankle.  After examining the veteran, the diagnosis 
was healed, simple fracture, left fibula.  

At a VA dermatology examination in July 1978, the veteran 
reported that he had been treated for a plantar wart of the 
right foot during service and continued to see a foot doctor 
who had been paring his wart down.  The diagnoses included 
verruca, plantar aspects of right foot.

In an August 1978 rating decision, the RO granted service 
connection for residuals of a fracture of the left fibula and 
assigned an initial zero percent rating.  The RO also granted 
service connection for plantar warts of the right foot and 
assigned an initial 10 percent rating.  

Since that time, the veteran has filed several claims for an 
increased rating for his service-connected plantar warts and 
residuals of a fracture of the fibula.  In an October 1991 
rating decision, the rating assigned for his plantar wart 
disability was increased to 20 percent.  The zero percent 
rating for residuals of a fracture of the fibula has remained 
in effect to date.

The RO received the veteran's most recent claim for increased 
ratings for his right foot plantar warts and residuals of a 
fractured left fibula in January 2001.  

In support of his claim, the veteran underwent VA podiatry 
examination in February 2001, at which he reported that since 
his last evaluation, he had sustained serious injuries in a 
1998 fall, requiring emergency surgery to repair ruptured 
intestines.  Since the surgery, the veteran indicated that he 
had had trouble walking, as his legs were extremely weak and 
often gave out on him.  On examination, the veteran walked 
with an extremely pronated gait with the assistance of a 
cane.  There were calluses on sub one and three of the right 
foot.  The impression was calluses not responding to 
conservative treatment or therapeutic shoes or inserts.  The 
examiner indicated that the veteran's condition was 
compounded by his 1998 injury which caused increased pressure 
on his calluses, resulting in discomfort and functional 
limitation.  

At a VA orthopedic examination in March 2001, the veteran 
reported that he had fractured his left fibula in the Army 
and now experienced occasional left leg pain.  Examination 
showed no leg length discrepancy or visible deformity.  Range 
of motion of the knee was from zero to more than 80 degrees.  
Left ankle dorsiflexion was to 30 degrees, plantar flexion 
was to 35 degrees, and there was no swelling or redness in 
the lower extremity.  X-ray studies showed no abnormality of 
the left lower extremity.  The diagnosis was healed left 
fibula fracture.  The examiner indicated that it was his 
opinion that the veteran did not exhibit any evidence of 
functional loss or any complication of his in-service 
fracture.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits in April 
2001, due to a mood disorder, a back disability, leg 
problems, hypertension, and a cardiovascular disability.  The 
records from SSA are negative for notations pertaining to the 
veteran's service-connected plantar warts or residuals of a 
fracture of the fibula.  

In pertinent part, VA clinical records, dated from December 
1998 to November 2006, show that the veteran complained on 
several occasions of pain in both of his legs while walking, 
as well as difficulty walking due to leg weakness and 
episodes of giving way.  The veteran indicated that his 
symptoms had been present since he fell off a house in 1998 
and landed on his back on a fence, requiring emergency 
surgery.  The veteran's leg symptoms were attributed to his 
spinal degenerative joint and disc disease, as well as 
peripheral vascular disease.  

With respect to his plantar warts, the VA clinical records 
show that in February 2000, the veteran's calluses were 
trimmed.  In April 2003, the veteran complained of a painful 
callus on the bottom of his right foot.  The following month, 
his callus was trimmed and he was given an ankle foot 
orthotic.  In August 2004, a callus on the ball of the 
veteran's right foot was trimmed.  In August 2006, the 
veteran again sought treatment for painful warts on the 
bottom of his foot.  The examiner observed plaques over the 
first metatarsal, the fourth metatarsal, and the lateral 
aspect of the foot.  He was treated with triple therapy.  

At his July 2002 and November 2003 hearings, the veteran 
testified that he experienced severe pain in his right foot 
due to his warts, particularly with weight bearing, and had 
been given a pad for his shoes.  The veteran also indicated 
that he had severe pain in his legs, as well as episodes of 
giving way which caused him to fall.  He indicated that he 
currently used a brace and a cane due to his gait 
difficulties.  

At a VA orthopedic examination in March 2005, the examiner 
noted that the veteran had a history of a simple fracture of 
the left fibula during service.  The veteran reported that he 
currently had pain in both legs.  Examination showed no 
abnormal motion and the examiner indicated that the veteran's 
fracture residuals did not affect any joint.  There was no 
evidence of any leg shortening, nor was there an abnormal 
gait on weight bearing.  The veteran's walking was limited, 
in that he was able to walk no more than one mile.  X-ray 
studies showed no evidence of any fibula fracture.  The 
diagnosis was minor fracture of the left fibula, healed 
without residuals.  The examiner commented that the veteran's 
limitations with respect to standing and walking were not due 
to the in-service fracture.  

At a VA dermatology examination in August 2006, the veteran 
reported the onset of his plantar warts in service.  Since 
that time, he indicated that he had had recurrence of his 
warts, treated with trimming and topical medications.  He 
indicated that his warts were painful when walking.  
Examination of the right foot showed a yellow, firm 
hyperkeratotic plaque measuring 3 by 2 centimeters over the 
first metatarsal joint.  There was also 1 millimeter 
depressive papules over the 4th metatarsal joint and the 
lateral aspect of the foot.  The diagnosis was plantar warts.  
The examiner indicated that this was a very common condition, 
which could be very painful and preclude the application of 
pressure to the sole of the foot for prolonged periods.  
However, the examiner indicated that the veteran's condition 
was not felt to be disabling.  He indicated that if the 
veteran was able to sit, he should not have any difficulties 
performing most duties.  

At a VA orthopedic examination in August 2006, the veteran 
reported instability of the left ankle.  He indicated that he 
used a cane for support, as well as a walker and high-top 
shoes.  He indicated that his daily activities were affected 
in that it was difficult for him to walk.  However he 
indicated that his back problem was the main source of his 
disability.  On examination, there was pedal edema due to 
peripheral vascular disease, and not due to any bony 
abnormality.  Plantar flexion was to 55 degrees and 
dorsiflexion was to 15 degrees.  There was no indication of 
pain, weakness, or fatigue.  There was no tenderness about 
the ankle or Achilles tendon.  There was no laxity of the 
lateral or medial ligaments of the ankle.  The assessment was 
normal ankle examination.  X-ray studies additionally showed 
no evidence of any degenerative joint disease.  The examiner 
indicated that any in-service fracture of the fibula had 
healed so well that it did not even show up as a residual on 
X-ray films.  The examiner explained that the veteran was 
known to have cervical and lumbar degenerative disease and 
that his complaints were more related to that condition than 
to anything else.  He indicated that there were really no 
abnormalities that could be found in his ankle, nor any 
residuals of the in-service fibula fracture.  He concluded 
that none of the veteran's current symptoms or problems were 
due to his service-connected fractured fibula.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).


Analysis

Plantar warts of the right foot

Because plantar warts is not a disability specifically listed 
in VA's Schedule for Rating Disabilities, the RO has 
evaluated the veteran's service-connected plantar warts of 
the right foot by analogy, under Diagnostic Codes 7819-5284.  
See 38 C.F.R. § 4.20 (When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  

Under the version of 38 C.F.R. § 4.118, Diagnostic Code 7819 
in effect prior to August 30, 2002, benign skin neoplasms are 
to rated either as scars or eczema.  Under the version of 
Diagnostic Code 7819 effective August 30, 2002, benign skin 
neoplasms are to be rated as scars or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  

After carefully reviewing the evidence of record, the Board 
finds that the criteria for a rating in excess of 20 percent 
for plantar warts of the right foot have not been met, under 
either version of the rating criteria.  

With respect to the criteria for evaluating scars, the Board 
notes that both the old and new versions of Diagnostic Code 
7800 are inapplicable because the head, face, and neck are 
not implicated.  Similarly, the old versions of Diagnostic 
Codes 7801 and 7802 are inapplicable, as they pertained to 
burn scars.  The current version of Diagnostic Code 7801 is 
inapplicable as it pertains to scars, other than those on the 
head, face, or neck, that are deep or that cause limited 
motion.  In this case, limitation of motion due to scars or 
plantar warts has not been shown or alleged.  Similarly, the 
old versions of Diagnostic Codes 7803 and 7804, and the 
current versions of Diagnostic Codes 7802, 7803, and 7804, do 
not benefit the veteran, as they provide a maximum evaluation 
of 10 percent.  

Under the both versions of Diagnostic Code 7805, scars may be 
rated based on limitation of function of affected part.  

Impairment of function is currently evaluated under 
Diagnostic Code 5284, pertaining to other foot injuries.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 20 percent 
rating is assigned for a moderately severe foot injury.  A 30 
percent rating is assigned for a severe foot injury, and a 40 
percent rating is assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

After carefully reviewing the evidence of record, the Board 
finds that the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5284 for plantar warts of the right 
foot have not been met.  As described above, the veteran 
reports that he has pain in his right foot with walking, due 
to his plantar warts.  The medical evidence shows that the 
veteran has been treated on several occasions for painful 
plantar warts on his right foot, with trimming and orthotics.  
However, none of the medical evidence of record characterizes 
the veteran's disability as more than moderately severe.  In 
fact, while the veteran's right foot plantar warts have been 
shown to result in discomfort and some functional limitation, 
at the most recent VA medical examination in August 2006, the 
examiner indicated that the veteran's condition was not 
disabling and he would have no difficulties performing 
activities which did not require pressure on his feet.  Based 
on the evidence as a whole, the Board finds that the veteran 
does not have a severe disability of the right foot due to 
plantar warts to warrant an evaluation in excess of 20 
percent under Diagnostic Code 5284.  

Finally, Diagnostic Code 7806 pertaining to eczema has been 
considered.  However, the Board concludes that the evidence 
of record does not support the assignment of a rating in 
excess of 20 percent.  Under the former version of Diagnostic 
Code 7806, a 30 percent rating is assigned for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where it is exceptionally 
repugnant.  As delineated in detail above in the factual 
background portion of this decision, none of these criteria 
have been met.  The veteran has not argued otherwise.  
Similarly, the criteria for a 20 percent rating under the 
current version of Diagnostic Code 7806 have not been met, as 
the veteran's plantar warts have not been shown to affect 20 
to 40 percent of his entire body, nor has the disability 
required systemic therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  For these reasons, a rating in excess of 
20 percent is not warranted.  

Residuals of a fractured left fibula

The veteran's residuals of a fractured left fibula is 
currently evaluated as zero percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under that diagnostic code, 
pertaining to impairment of the tibia and fibula, a 10 
percent rating is warranted for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  

After reviewing the record, the Board finds that the criteria 
for a compensable rating for residuals of a fractured left 
fibula have not been met.  As discussed in detail above, the 
veteran has reported that he experiences pain in his left 
leg, as well as weakness and episodes of giving way.  Without 
exception, however, the medical evidence of record indicates 
that such symptoms are not part and parcel of his service-
connected disability.  Rather, VA medical examinations 
conducted on numerous occasions since the veteran's 
separation from service show that he has no residuals of the 
in-service fracture.  For example, at the VA medical 
examination in March 2001, the examiner indicated that it was 
his opinion that the veteran did not exhibit any evidence of 
functional loss or any complication of his in-service fibula 
fracture.  At a VA orthopedic examination in March 2005, the 
diagnosis was minor fracture of the left fibula, healed 
without residuals.  The examiner commented that the veteran's 
limitations with respect to standing and walking were not due 
to the in-service fracture.  Finally, at a VA orthopedic 
examination in August 2006, the examiner indicated that there 
were really no abnormalities that could be found in the 
veteran's ankle, nor any other residuals of the in-service 
fibula fracture.  He concluded that none of the veteran's 
current symptoms or problems were due to his service-
connected fractured fibula.  Based on the foregoing, the  
Board concludes that the criteria for a compensable rating 
for residuals of a fracture of the fibula have not been met.  

With respect to both issues on appeal, the Board has also 
considered whether referral of this case for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2005) is 
appropriate.  However, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's plantar warts or left fibula fracture disability 
has produced marked interference with employment.  While the 
veteran receives disability benefits from SSA, such benefits 
were awarded for nonservice-connected disabilities.  Nor is 
there any indication that frequent periods of hospitalization 
have been required as a result of the veteran's plantar warts 
or left fibula fracture disability.  Indeed, it does not 
appear that the veteran has been hospitalized for either 
disorder.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Brambley 
v. Principi, 17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for plantar warts of the right 
foot and a compensable rating for residuals of a fractured 
left fibula.  Increased ratings are therefore denied. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased rating for plantar warts of the 
right foot, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a compensable rating for residuals of a 
fractured left fibula is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


